Filed 1/7/22 In re A.F. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO




 In re A.F., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                            E077222

           Plaintiff and Respondent;                                      (Super.Ct.No. J282606)
      v.
                                                                          OPINION
 N.P.,

           Defendant and Appellant.




           APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

           Sean Angele Burleigh, under appointment by the Court of Appeal, for Defendant

and Appellant.



                                                              1
       Michelle D. Blakemore, County Counsel and David Guardado, Deputy County

Counsel, for Plaintiff and Respondent.

       The San Bernardino County Department of Children and Family Services (CFS)

intervened on behalf of A.F. and her older half-brother L.T., after a domestic violence

incident in a Walmart store in which the cart that A.F. was seated in her car seat, was

knocked over. L.T. was maintained in the home of his custodial father, but A.F. was

removed from her parents’ custody. After 12 months, services were terminated,

visitation was reduced to once a month, and the matter was referred for a hearing

pursuant to Welfare and Institutions Code1, section 366.26. At the section 366.26

hearing to select and implement the proposed permanent plan of adoption, parental rights

were terminated, and mother appealed.

       On appeal, mother argues that her due process rights were violated because she

was prevented from establishing a beneficial parent-child relationship through no fault of

her own, by the emergency pandemic orders that precluded face-to-face visits with her

child. We affirm.

                                         BACKGROUND

       In July 2019, mother and father were shopping in Walmart with mother’s child

from a previous relationship, L.T., age 5, and A.F., the two-month-old child of mother

and father, who was placed in a shopping cart in her car seat. The father punched mother

multiple times in the face and kicked her in the children’s presence (as well as the

       1All further statutory references are to the Welfare and Institutions Code except
where otherwise indicated.

                                             2
presence of bystanders), causing A.F. to fall out of the shopping cart while still in her car

seat. Bystanders called police and father was arrested.

       While investigating the referral, the social worker interviewed mother who

appeared to be under the influence of drugs or alcohol, because she appeared lethargic,

was disheveled, seemed depressed, and had slurred speech. Mother was granted a

temporary restraining order against father, and she promised CFS that she would file for

Family Court orders for custody of A.F. and have no contact with father. CFS therefore

intended to maintain A.F. with mother, while maintaining L.T. in the home of his

custodial father.

       Despite her initially stated intention of separating from father, mother continued to

have telephone contact with him in custody despite the restraining order precluding all

contact, and she failed to seek a custody order in Family Court. Mother was homeless,

living out of her truck with A.F. after leaving the home of her older child where she and

A.F. had been allowed to stay. On September 22, 2019, mother left that home and

informed the social worker she wanted to continue her relationship with father. She

seemed depressed but refused to meet with the parent partner, and appeared to be under

the influence of drugs or alcohol. CFS was concerned because mother continued to be in

telephone contact with father while he was in jail despite the restraining order and had

not followed through with obtaining custody orders. A.F. was therefore taken into

custody by CFS and a dependency petition was filed alleging the parents failed to

supervise or protect the child within the meaning of section 300, subdivision (b)(1).



                                              3
       Specifically, the petition alleged that mother struggled with substance abuse that

impaired her ability to properly care for the infant, that father should have known of

mother’s substance abuse, but he failed to protect her, that father also struggled with

substance abuse, that the parents engaged in domestic violence in the child’s presence

posing a substantial risk of harm, and that mother has untreated mental illness that

impaired her ability to supervise and protect the baby. The petition also alleged that

father was incarcerated and failed to provide for his child.

       On September 30, 2019, the detention hearing was held, at which the court

temporarily detained the child from the parents and placed the child in the care of CFS.

The court ordered supervised visitation at a rate of either once per week for two hours, or

two times per week for one hour. The court gave CFS authority to increase the frequency

and duration of visits.

       The jurisdiction report was filed on October 25, 2019, recommending that L.T.’s

dependency be dismissed in light of the Family Law orders granting sole physical

custody of the child to the custodial father. As to A.F. the report recommended continued

out of home placement with reunification services. The report noted the social worker’s

concern that mother continued to have telephone contact with father, and that she had

made concerning statements about planning to maintain her relationship with him. The

domestic violence incident that led to intervention had resulted in fractures to mother’s

face. Mother was homeless but rejected referrals to a domestic violence shelters at which

her child could have been placed with her.



                                             4
        The social worker learned that father had been a dependent child himself, was

diagnosed with schizophrenia, bipolar disorder and attention deficit hyperactivity

disorder (ADHD). He was prescribed several psychotropic drugs for his mental health

issues but had not taken any medication since 2017. In discussing the domestic violence

incident, father described himself as the victim, defending himself against mother. He

denied a current history of substance abuse but admitted using methamphetamine until

2018.

        The report also indicated mother had been diagnosed with depression in the past

and was prescribed medication, but she stopped taking the medication, stating that her

cats provided greater benefit. Mother expressed to the social worker that she had ended

her relationship with father and was involved with someone new.

        The jurisdiction hearing took place on October 30, 2019, at which hearing mother

waived her rights and submitted the matter of jurisdiction on the social worker’s reports.

The court sustained all the allegations of the petition, declared the child a dependent of

the court, removed custody from the parents, ordered family reunification services for the

parents, and ordered supervised visitation with A.F. once per week for two hours. As

before, the court authorized the social worker to increase the frequency and duration of

visits, as well as authority to delegate supervision of visits to a third party, and to permit




                                               5
unsupervised or overnight visits, by an approval packet. The court also ordered mother to

submit to a psychological evaluation.2

       In May of 2020, the social worker submitted a report in preparation for the six-

month status review hearing. By this time, father was no longer in custody so both

parents were homeless, living in their respective vehicles. Mother was working at a

warehouse in Redlands while father got work from temporary workforce agencies. The

report stated that in February 2020, the parents reunited, despite the outstanding no-

contact order; father rationalized the situation by noting that his probation conditions

authorized “peaceful contact.” On three occasions, father had appeared at mother’s

visits, that had been taking place at a McDonald’s restaurant. Even after leaving the

visitation area, father watched the visits from outside, so the visitation location was

moved to the CFS office.

       On February 26, 2020, the parents’ reunion started to break down again. Father

contacted the social worker to report that he prevented mother from committing suicide

by wrapping a phone cord around her neck, and that because she had been acting

bizarrely, she should not be permitted to visit that day. That same day, mother contacted

CFS to report a recent altercation in which father had pushed her to the ground; she

denied any suicidal gesture but knew father would tell that to the social worker. Further

investigation of the incident revealed that father had followed mother to the residence


       2 This psychological evaluation was ordered at the hearing but omitted from the
minute orders by inadvertence, so a nonappearance review packet was employed to
obtain the necessary authorization.

                                              6
where her older son resided to pick up his “stuff” from her truck, that mother was the

aggressor who charged at him, and that he was defending himself when he knocked her to

the ground. Father stated that he left because the father of the older child threatened to

call police.

       The report also indicated that A.F. was thriving in the home of her caretakers and

was bonded to them. Mother had completed a domestic violence program, parenting

program, and had submitted to a psychological evaluation. However, she had not

regularly complied with the drug testing requirements, and of the tests she did take, there

were two tests with positive results for alcohol. Of concern to the social worker was that

mother is a diabetic who had an insulin pump, but she had stopped using the pump. Her

psychological evaluation included a diagnosis of major depressive disorder, which

mother minimized by saying that all diabetics have depression because of fluctuations in

their blood sugar levels.

       Father had participated in his court ordered psychological evaluation but had

gotten a late start on reunification services due to his time in custody. Of the services

available, father had submitted four drug tests, of which three were negative, but the

fourth test was positive for marijuana and methamphetamine. He had not consistently

attended his drug or counseling programs, and he threatened the domestic violence

instructor.

       Regarding visits, the report noted that mother visited regularly at first and her

visits were appropriate. She had completed most of her programs, but she had resumed



                                              7
her relationship with father, her abuser, resulting in another altercation, indicating she

had not benefitted from services. Both parents were presently homeless, but because of

mother’s consistency with visits, and the fact that father missed three months of services

while incarcerated, CFS recommended continued services to both.

       The six-month review report included mother’s psychological evaluation,

completed on January 31, 2020. The report indicated mother denied being in a

relationship with Father, and stated she last had contact with him in December of 2019.

The evaluator indicated mother suffered from major depressive disorder, recurrent

episode, mild, and was susceptible to psychiatric decompensation when under stress. The

evaluator recommended that Mother be closely monitored for suicidal thoughts and

behaviors, indicated she had past difficulties controlling her anger, and that she was

suspicious and distrustful of others. The evaluator also reported that so long as Mother

was able to appropriately manage her depression, refrained from engaging in a domestic

violent relationship, and obtained stable housing, she could resume her parenting role

when deemed safe to do so.

       The six-month review hearing was held on June 4, 20203, in the parents’ absence,

as a consent calendar matter, where the court continued the child in out of home

       3  CFS has requested that we take judicial notice of various documents relating to
the Proclamation of Emergency signed by Governor Newsom on March 4, 2020 (Exh. A
to req. for jud. ntc.), as well as the amendment to the California Rules of Court adopted
by the judicial council on April 6, 2020, effective April 6, 2020, Appendix I, Emergency
Rule 6 (c)(7); (Exh. B to req. for jud. ntc.), and general order of the Presiding Judge,
dated April 8, 2020, regarding the Second Amendment to Implementation of Emergency
Relief (Exh. C to req. for jud. ntc.). We grant the request for judicial notice. By the time
                                                                  [footnote continued on next page]


                                              8
placement and extended reunification services for an additional six months. The

visitation order was continued unchanged, one time per week for two hours, with

authority granted to CFS to increase the frequency of duration of services, or to delegate

a third party to supervise.

       The twelve-month status review report revealed that mother was homeless, living

in her vehicle, but more recently was staying with a boyfriend’s family. She had worked

at the warehouse for one and half weeks before being “laid off” for a “work ethics” issue.

After reconciling with father for three weeks in February 2020, she again reunited with

him in May 2020. The social worker suspected they were living together because during

video-chat visits, the caregiver noticed the same background for each parent, and mother

could be heard coaching father over the phone. But there were more domestic violence

incidents.

       In August 2020, mother informed the social worker she had been hospitalized for

reasons relating to her diabetes, and that she was done with father for good because he

had broken the television in a motel in which they were staying and had bit her on the

knee in separate domestic violence incidents. Her new boyfriend was father’s brother.

       Regarding visitation, father had missed several visits, citing as an excuse the fact

he had been in an accident and did not want the child to see him because he was pretty

messed up. As of September 2020, father had missed seven visits. At the same time,

mother had missed a couple of visits because of her work schedule. Another concern was

of the six-month review hearing, the statewide Covid-19 Emergency Rule had been in
effect for three months.

                                             9
that mother’s diabetes was not under control, resulting in at least one hospitalization since

the last hearing. Mother did not complete the substance abuse treatment program, and

refused to take psychotropic medication that had been recommended in the psychological

evaluation.

       The caregivers offered mother more time for her video visits. Since March 2020,

the visits had been virtual due to the pandemic. Both parents complained that it was

difficult to have a video visit with the child, who would crawl around during the visits.

The caregivers had to follow the child around with the telephone to allow the parents to

see the child. Father often cut his visits short. Although mother’s visits were considered

acceptable, father’s visits were not. The parents continued to use substances and miss

tests, and lacked stable housing or income. Because the parents had not demonstrated

any benefit from services, the social worker recommended termination of services and

that the matter be set for a section 366.26 hearing, with a goal of adoption as the

permanent plan.

       On January 8, 2021, the social worker submitted additional information to the

court. The foster parents reported father had not visited since August 2020 although they

continued to reach out to him weekly. Mother also had not visited consistently, missing

some sessions. She had also missed four drug/alcohol tests, and the fifth test sample had

leaked in transit so no result could be obtained. In November 2020, mother had asked

what she needed to do to reunify, and social worker told her of CFS’s concerns and that a




                                             10
residential treatment center was recommended. However, mother did not sign the

consents for the program, informing the social worker she needed to think about it.

       On January 19, 2021, the contested 12-month hearing was held, but neither mother

nor father appeared. At the outset of the hearing, mother’s counsel stated mother’s

objection to the termination of services and reduction of visits but offered no evidence at

the hearing. The court made the recommended findings and terminated reunification

services because the extent of mother’s progress was minimal with no probability of

return within six months. Visits were reduced to one time per month for one hour by

video chat. Because mother was homeless and was not present in court to hear the

orders, CFS requested an order permitting service of notice on parents’ counsel,

submitting a declaration of due diligence recounting the efforts made to locate and serve

her, which was granted.

       The section 366.26 report was filed in May 2021, which referred to the problems

encountered by the social worker in locating and serving the parents because their

whereabouts were unknown. The adoptability assessment reflected that the foster parents

are the only parents the toddler has ever known, that A.F. was healthy and that any delays

that had been apparent previously were now resolved. Mother continued to visit by video

chat, although she was authorized to visit in person once a month, subject to proof of a

negative test “for an unspecified medical condition,” which had not been provided by

mother. During video chats, A.F. would greet mother, kiss the caretakers, and then run

off, demonstrating the child did not have a close relationship with her birth mother.



                                            11
        The section 366.26 hearing was set as a contested matter and heard on June 10,

2021. Mother testified at the hearing that her visits were initially in-person visits at

which she would hold, feed, change and talk to the baby. When her visits were reduced

to once per month, she testified she was consistent with visits and never missed one until

the Covid-19 pandemic, at which point visits were restricted to virtual visits by video

chat.4 Mother acknowledged missing approximately five visits due to her hospitalization,

although she did not expand on the number or duration of the hospitalizations. She had

resumed in person visits at the time of the hearing, with her last visit occurring in May,

2021.

        Mother disagreed with the recommendation to terminate parental rights because

her father had passed away in the past year and she did not want her child to see her

mother upset because she lost her grandfather. After hearing all the evidence and

receiving the reports into evidence, the court found by clear and convincing evidence that

the child was likely to be adopted, and terminated parental rights. Mother timely

appealed.

                                            DISCUSSION

        On appeal, mother argues that the termination of parental rights should be reversed

because the virtual visits by video chat prevented her from establishing a beneficial

parent child relationship, in violation of her constitutional rights. Leaving aside the

question of how the juvenile court was responsible for the statewide state of emergency

        4The reduction of visits to one time per month did not occur until the 12-month
review hearing, held on January 19, 2021. The video visits commenced in March 2020.

                                              12
that led to the modification of the visitation protocols, a critical inquiry in any due

process analysis where a judicial violation of constitutional rights is asserted, mother

acknowledges that the issue was not preserved in the trial court.

       Because visitation was converted to virtual visitation in March of 2020, any

complaint about the deleterious effect this might have or was having on mother’s visits

should have been raised before the six-month hearing, in June 2020. She did not object

to the reasonable services finding at that hearing, and did not request increased visitation

at that time. Nor did she seek relief by way of extraordinary writ following the 12-month

review hearing when services were terminated, although her testimony at the selection

and implementation hearing made it clear she was aware of that order. CFS retained

authority even after the six-month review hearing to increase the frequency and duration

of visits, but mother never raised the issue of visitation in court or with the social worker,

except to complain about the limitations of the video visits in the 12-month review report,

but at this stage mother’s visits were inconsistent and she did not fully comply with drug

testing requirements.

       CFS argues mother has forfeited any challenge to the frequency, duration, or

manner of conducting visitation by (a) failing to seek extraordinary relief following the

termination of services and reduction of visits at the 12-month review hearing, and (b) by

failing to complain to the court about the nature, frequency, or duration of visits prior to

the setting of the section 366.26. We agree the claim was forfeited.




                                              13
       a.     Forfeiture

       Mother accurately notes that there is due process right to custody of one’s child.

We agree. Parenting is a fundamental right protected by both the federal and state

constitutions; a fundamental liberty interest protected by the Fourteenth Amendment.

(Santosky v. Kramer (1982) 455 U.S. 745, 753 [102 S.Ct. 1388, 1394, 71 L.Ed.2d 599,

606], and cases there cited.) But the fact parenting is a fundamental right does not mean

the government has no interest in intervening in an appropriate case, acting as parens

patriae. “Two state interests are at stake in parental rights termination proceedings -- a

parens patriae interest in preserving and promoting the welfare of the child and a fiscal

and administrative interest in reducing the cost and burden of such proceedings.” (Id. at

p. 766.)

       In this case, although mother argues that the court violated her constitutional

rights, the gravamen of her complaint is that the Emergency Amendment to the Rules of

Court deleteriously impacted her ability to maintain a parental relationship with her child.

A different analysis is required to review the constitutionality of a statute or rule, than is

used to evaluate an order or judgment by the court that violates constitutional rights. A

facial challenge to the constitutionality of statute or rule or an order is a pure issue of law

that may be raised for the first time on appeal. (Hale v. Morgan (1978) 22 Cal.3d 388,

394; see also, In re J.C. (2017) 13 Cal.App.5th 1201, 1206 [facial challenge of Penal

Code section 290.008].)




                                              14
        But mother does not raise a facial challenge to the constitutionality of the

amendment to the rules of court or the emergency orders that impacted the manner in

which visitation would take place during the Covid-19 pandemic. Her due process claim,

by necessity, involves a mixed question of law and fact, rather than a pure question of

law; it is therefore subject to forfeiture.

        As one court observed, ‘“Typically, constitutional issues not raised in earlier civil

proceedings are waived on appeal.’” (Fourth La Costa Condominium Owners Assn. v.

Seith (2008) 159 Cal.App.4th 563, 585, quoting Bettencourt v. City and County of San

Francisco (2007) 146 Cal.App.4th 1090, 1101.)

        In Neil S., Neil provided no points and authorities in support of his original

petition to establish paternity, and he did not discuss any constitutional provisions or

violations in his accompanying declaration. In opposition to respondent’s motion to

quash, Neil made various arguments without directly suggesting an equal protection

challenge, though he did argue respondent’s marriage should not be given “priority” over

his marriage. Without addressing the constitutional claim directly in his supporting

papers, the court considered his arguments too tenuous to make an arguable equal

protection claim in the trial court. (Neil S. v. Mary L. (2011) 199 Cal.App.4th 240, 254-

255.)

        The Neil S. case involved an equal protection argument vis-a-vis Family Code

section 7611 in order to avoid a forfeiture of the claim, but his claim did not involve a

facial challenge. Similarly, mother’s argument in the present case also does not assert a



                                              15
facial challenge to the rules and executive order that impacted her visitation, but instead

attempts to craft a due process claim regarding the juvenile court’s orders that resulted in

video visits during the pandemic, and reduced visits after the termination of services. A

challenge to judicial action in a specific proceeding that arguably impacts constitutional

rights is not a pure question of law. It requires a review of facts on which the judicial

order or judgment is based in order to evaluate the constitutionality of the order. That, in

turn, requires that the court be made aware of the claim by a timely objection or other

assertion of the right.

       It is well understood that even constitutional rights may be waived or forfeited by

failing to act to preserve the right. It goes without saying that the forfeiture rule extends

to due process claims. “[A] right may be lost not only by waiver but also by forfeiture,

that is, the failure to assert the right in timely fashion.” (People v. Barnum (2003) 29

Cal.4th 1210, 1224, citing Yakus v. United States (1944) 321 U.S. 414, 444 [88 L. Ed.

834, 64 S. Ct. 660] [stating that “[n]o procedural principle is more familiar . . . than that a

. . . right,” even a “constitutional right,” “may be forfeited”]; accord, United States v.

Olano (1993) 507 U.S. 725, 731 [123 L. Ed. 2d 508, 113 S. Ct. 1770]; People v. Collins

(2001) 26 Cal.4th 297, 305, fn. 2; People v. Simon (2001) 25 Cal.4th 1082, 1097, fn. 9.)5


       5   Relief from forfeiture is permitted where certain fundamental constitutional
rights have been violated (People v. Vera (1997) 15 Cal.4th 269, 276-278 [referring to
the fundamental rights applicable to criminal defendants, such as right to a jury trial, right
to not be placed twice in jeopardy]; People v. French (2008) 43 Cal.4th 36, 47 [limiting
relief to violations of state or federal constitutional rights]), or where the issue involves a
pure question of law. (See In re Sheena K. (2007) 40 Cal.4th 875, 884-885.) However,
the substantive due process right to custody of one’s child is not one of those rights.

                                              16
       “A parent’s failure to raise an issue in the juvenile court prevents him or her from

presenting the issue to the appellate court.” (In re Elijah V. (2005) 127 Cal.App.4th 576,

582; see also, In re Sheena K., supra, 40 Cal.4th at pp. 880-881 [even constitutional

rights may be forfeited by the failure to make timely assertion of the right before a

tribunal having jurisdiction to determine it]; In re S.B. (2004) 32 Cal.4th 1287, 1293 [“a

reviewing court ordinarily will not consider a challenge to a ruling if an objection could

have been but was not made in the trial court”]; In re Dakota H. (2005) 132 Cal.App.4th

212, 221 [“a party forfeits the right to claim error as grounds for reversal on appeal when

he or she fails to raise the objection in the trial court”].)

       Mother acknowledges these principles but asks us to follow the rule that

application of the forfeiture rule is not automatic. (In re S.B., supra, 32 Cal.4th at

p. 1293.) She points to the fact that the court and parties were aware of mother’s

homelessness and attempts to excuse her failure to file a writ petition following the

termination of her services and the reduction of her visits by asserting lack of notice.

However, mother does not offer an explanation for her failure to maintain contact with

her attorney to find out what transpired at the hearing, of which she did have notice,

never sought housing assistance to alleviate her homelessness during the reunification

phase of the dependency, did not seek review of the reasonable services finding in a

timely manner, and did not explain in her testimony how her homelessness prevented her

from preserving an ongoing claim by either discussing it with her attorney, or the social

worker, or raising it at any of the hearings. Because mother’s homelessness had not



                                               17
precluded her from making other court appearances or participating in video visitation,

the issue would require a fuller record to be addressed on the merits.

       It is also significant that mother never requested to increase the frequency or

duration of her visits although at each hearing, the court authorized CFS to do so at every

hearing prior to the critical 12-month review where services were terminated. In this

manner, she acquiesced in the prior orders requiring virtual visits due to the pandemic

that are now final, and cannot complain for the first time on appeal from the most recent

order. (In re Isaiah W. (2016) 1 Cal.5th 1, 10, quoting Sara M. v. Superior Court (2005)

36 Cal.4th 998, 1018 [“‘An appeal from the most recent order in a dependency matter

may not challenge earlier orders for which the time for filing an appeal has passed.’”].)

Under section 395 and decisions interpreting it, mother may not challenge the inadequacy

of video visitation, in effect since before the six-month review hearing, through an appeal

from the June 2021 order terminating her parental rights.

       While we have discretion to reach the merits of a forfeited claim, the Supreme

Court in In re S.B., supra, reminds us that “ . . . the appellate court’s discretion to excuse

forfeiture should be exercised rarely and only in cases presenting an important legal

issue. [Citation.]” (In re S.B., supra, 32 Cal.4th at p. 1293.)

       We cannot excuse mother’s failure to preserve her visitation rights for review

where she was aware of the recommendations prior to the hearing, as seen from her

comments to the social worker in the additional information supplement to the 12-month

review report about what she should do to reunify. Mother had several opportunities to



                                              18
object to the reasonable services findings at the six-month review hearing as well as at

the 12-month review hearing or to request additional and longer visits. Until the 12-

month hearing, the social worker had the authority to increase visits, but mother failed to

do so. Mother’s counsel did object to the termination of services at the contested 12-

month review hearing, but no objection to the virtual visits was interposed. She also

failed to avail herself of other procedural vehicles, such as a section 388 petition, to seek

modification of the visitation order at any point up to the 12-month review hearing and

the termination of services, in order to preserve the right she now so ardently pursues

after it is lost.

        “‘“The law casts upon the party the duty of looking after his legal rights and of

calling the judge’s attention to any infringement of them.” [Citation.]’ [Citation.]” (In

re Christina L. (1992) 3 Cal.App.4th 404, 416.) “[A] parent [may not] wait silently by

until the final reunification review hearing to seek an extended reunification period based

on a perceived inadequacy in the reunification services occurring long before that

hearing. [Citation.]” (Los Angeles County Dept. of Children etc. Services v. Superior

Court (1997) 60 Cal.App.4th 1088, 1093.)

        Additionally, mother’s inability to establish a beneficial parent-child relationship

was not, as she describes it, “through no fault of her own.” Instead, it is attributable to

her own lack of motivation in pursuing increased visits or objecting to the reasonableness

of services. More importantly, mother has not established that her failure to establish a

relationship with her child was due to the court’s orders, as opposed to the facial validity



                                              19
of the emergency rules—in the absence of any attempt to bring the issues to its

attention—or that the court could be held responsible for helping parents “establish” a

beneficial parent-child relationship, where one never existed. The challenge was

therefore forfeited.

       Mother attempts to avoid a forfeiture by arguing that she was deprived of effective

assistance of counsel when her attorney failed to make the appropriate objection to video

visitation or to request increased visits. A parent claiming ineffective assistance of

counsel must show that his or her attorney “failed to act in a manner to be expected of

reasonably competent attorneys practicing in the field of juvenile dependency law” and

that the “claimed error was prejudicial.” (In re Kristin H. (1996) 46 Cal.App.4th 1635,

1667-1668.) It is not necessary to examine whether counsel’s performance was deficient

before examining the issue of prejudice. (In re N.M. (2008) 161 Cal.App.4th 253, 270

citing In re Nada R. (2001) 89 Cal.App.4th 1166, 1180.) A court may reject a claim of

ineffective counsel if the party fails to show the result would have been more favorable

but for trial counsel’s failings. (Nada R., supra.)

       Here, the record is inadequate for us to conclude there is no adequate explanation

for counsel’s actions, particularly where mother was not compliant with drug testing, had

maintained an on-again, off-again relationship with father whose violence led to CFS

intervention, and had not maintained contact with counsel to find out the results of the

hearing she missed. Further, on this record, mother has failed to demonstrate prejudice,




                                             20
insofar as the record does not establish a reasonable probability that the outcome would

have been more favorable had counsel objected to the virtual visitation.

       b.     There Was No Due Process Violation

       On the merits, mother claims that her visitation rights were terminated with no

finding of detriment, as required by section 362.1, in violation of her constitutional rights.

However, she cites to no point in the record where the court suspended or terminated

visitation, which is fatal to her claim pursuant to section 362.1.

       Under section 362.1, subdivision (a), visitation with the parent is a mandatory

element of the reunification plan with the single exception that “[n]o visitation order shall

jeopardize the safety of the child.” (§ 362.1, subd. (a)(1)(B); see In re S.H. (2003) 111

Cal.App.4th 310, 317 & fn. 9.) But here, the court did not terminate visits; instead, it

reduced visitation to one time per month, as it was authorized to do, after it terminated

services at the 12-month review hearing.

       When reunification services have been ordered and are still being provided, some

visitation is mandatory unless the court specifically finds any visitation with the parent

would pose a threat to the child’s safety. But the “frequency of such visits, in contrast,

depends on a broader assessment by the court of the child’s ‘well-being.’” (§ 362.1,

subd. (a)(1)(A); In re C.C. (2009) 172 Cal.App.4th 1481, 1491 citing In re Christopher

H. (1996) 50 Cal.App.4th 1001, 1008 [court may deny parent visitation “if visitation

would be harmful to the child’s emotional well-being”].)




                                             21
       Nevertheless, pursuant to subdivision (h) of section 366.21, when reunification

services are terminated and a section 366.26 hearing set, “[t]he court shall continue to

permit the parent or legal guardian to visit the child pending the hearing unless it finds

that visitation would be detrimental to the child.” The juvenile court determines “when,

how often, and under what circumstances visitation is to occur.” (In re Shawna M.

(1993) 19 Cal.App.4th 1686, 1690.)

       Mother was provided with visitation throughout the dependency. Visitation

continued even after services were terminated, although the frequency and duration were

reduced, as the court was authorized to do.

       Mother relies on cases involving termination of visits, but cites no authority

requiring the juvenile court to make a finding of detriment before reducing visitation after

services are terminated and adoption has been identified as the permanency plan. Where,

as here, reunification services have been terminated, the focus shifts from the parents’

interest in the care, custody, and companionship of the child to the needs of the child for

permanency and stability (In re Stephanie M. (1994) 7 Cal.4th 295, 317), and “[s]ection

361.5, subdivision (f) gives the court discretion to allow the parent to continue visitation

with his or her child unless it finds that visitation would be detrimental to the child.” (In

re J.N. (2006) 138 Cal.App.4th 450, 457.) The best interests of the child “is certainly a

factor” the court may consider in exercising its discretion to permit, deny, or reduce

visitation. (Id., at p. 459.) But there is no requirement that a court find detriment when it

reduces visitation upon the termination of services.



                                              22
       Because reunification was no longer the goal in this case, it was within the

juvenile court’s discretion to fashion a visitation order that focused on A.F.’s need for

permanency and stability. The court could reasonably conclude those needs were not

promoted by maintaining frequent visitation with mother, where A.F. did not have a close

and strong bond or attachment with mother, despite being given the opportunity to

increase visits in frequency and duration up until the hearing at which services were

terminated. (In re Megan B. (1991) 235 Cal.App.3d 942, 953; see also, In re S.H. (2011)

197 Cal.App.4th 1542, 1558-1559 [where reunification services not being provided, no

requirement that visitation be as frequent as possible].)

       Mother also argues “it was error for the court to order only video visitation when

her reunification services were terminated and in addition the prior video visitation

should have been brought to the court’s attention in relation to the question of reasonable

services. (In re C.C. (2009) 172 Cal.App.4th 1481, 1489-90 [detriment required to deny

visitation]; In re T.W. (2017) 9 Cal.App.5th 339, 346-48; Tracy J. v. Superior Court

(2012) 202 Cal.App.4th 1415, 1425-27 [no reasonable services where visitation is unduly

limited].)” Mother also relies on In re Hunter S. (2006) 142 Cal.App.4th 1497, 1508, but

her reliance on all the authorities cited in this context is misplaced. The Hunter S. case

involved a situation where the social services agency improperly delegated discretion

over visitation to the child and his therapists, which amounted to an abuse of discretion.

The cases of C.C., T.W., and Tracy J., supra, all involved termination or denial of visits.

None of these authorities aid mother’s position.



                                             23
       Mother has not established a due process violation. “The essential characteristic

of due process in the statutory dependency scheme is fairness in the procedure employed

by the state to adjudicate a parent’s rights.” (In re James Q. (2000) 81 Cal.App.4th 255,

265, citing In re Crystal J. (1993) 12 Cal. App. 4th 407, 412.) Due process also connotes

a “hearing appropriate to the nature of the case.” (Mullane v. Central Hanover Tr. Co.

(1950) 339 U.S. 306, 313 [70 S. Ct. 652, 657, 94 L. Ed. 865, 872].) Due process is a

flexible concept, one whose application depends on the circumstances presented. (Ingrid

E. v. Superior Court (1999) 75 Cal.App.4th 751, 757.)

       Here, although mother argues the court ordered visits to be conducted via video,

that is not supported by the record. Mother’s own testimony demonstrated she had in

person visits after the 12-month hearing, leading up to the section 366.26 hearing.

Mother’s due process rights were not violated by the decision to reduce visits after the

termination of reunification services.

       Thus, mother’s inability to make a showing that there was a beneficial parent-child

relationship was not caused by the court’s orders or the emergency orders and rules under

which the court was required to operate in light of the worldwide state of emergency.

Cloaking mother’s failure to act timely to reunify in an abstract discussion of

constitutional principles without a showing of how the court violated her rights is not a

substitute for asserting, protecting, and preserving one’s rights.

       There was no violation of mother’s due process rights.




                                             24
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                               RAMIREZ
                                                         P. J.


We concur:

MILLER
                       J.

SLOUGH
                       J.




                                  25